Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  January 25, 2013                                                   Robert P. Young, Jr.,
                                                                               Chief Justice

  145763-4                                                           Michael F. Cavanagh
                                                                      Stephen J. Markman
                                                                          Mary Beth Kelly
                                                                           Brian K. Zahra
  In re Estate of NATASHA DOUGLAS.                                Bridget M. McCormack,
  _________________________________________                                         Justices


  MARCIA DOWNS, f/k/a MARCIA
  DOUGLAS, Personal Representative for the
  Estate of NATASHA DOUGLAS, Deceased,
               Plaintiff-Appellant,
  v                                            SC: 145763
                                               COA: 298330
                                               Emmet CC: 03-007681-NH
  MARILYN KEEBLER, a/k/a MARILYN S.
  MORRIS, DANIEL J. VERBURG, DANIEL J.
  VERBURG, M.D., P.C., d/b/a BAY VIEW
  OBSTETRICS & GYNECOLOGY, d/b/a
  BURNS CLINIC OBSTETRICS & GYNECOLOGY,
  DEBBIE PLUIM, a/k/a DEBRA PLUIM, and
  JEFFREY W. WILDER,
            Defendants,

  and

  NORTHERN MICHIGAN HOSPITALS, INC.,
  d/b/a NORTHERN MICHIGAN HOSPITAL,
             Defendant-Appellee.
  _________________________________________/
  MARCIA DOWNS, f/k/a MARCIA
  DOUGLAS, Personal Representative for the
  Estate of NATASHA DOUGLAS, Deceased,
               Plaintiff-Appellant,
  v                                            SC: 145764
                                               COA: 298723
                                               Emmet CC: 04-008040-NH
  NORTHERN MICHIGAN HOSPITALS, INC.,
  d/b/a NORTHERN MICHIGAN HOSPITAL,
             Defendant-Appellee.
  _________________________________________/
                                                                                                              2




      On order of the Court, the application for leave to appeal the July 19, 2012
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the question presented should be reviewed by this Court.

      CAVANAGH, J., would grant leave to appeal.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        January 25, 2013                    _________________________________________
       d0122                                                                Clerk